UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 7)1 PICO Holdings, Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) KELLY CARDWELL CENTRAL SQUARE MANAGEMENT LLC 1813 N. Mill Street, Suite F Naperville, IL 60563 (630) 210-8923 STEVE WOLOSKY OLSHAN FROME WOLOSKY LLP 1325 Avenue of the Americas New York, New York 10019 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 20, 2016 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box ¨. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 693366205 1 NAME OF REPORTING PERSON CENTRAL SQUARE CAPITAL LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.0% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 693366205 1 NAME OF REPORTING PERSON CENTRAL SQUARE CAPITAL MASTER LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION CAYMAN ISLANDS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% 14 TYPE OF REPORTING PERSON PN 3 CUSIP NO. 693366205 1 NAME OF REPORTING PERSON CENTRAL SQUARE GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.0% 14 TYPE OF REPORTING PERSON OO 4 CUSIP NO. 693366205 1 NAME OF REPORTING PERSON CENTRAL SQUARE GP II LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 1.0% 14 TYPE OF REPORTING PERSON OO 5 CUSIP NO. 693366205 1 NAME OF REPORTING PERSON CENTRAL SQUARE MANAGEMENT LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION DELAWARE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER - 0 - 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON IA 6 CUSIP NO. 693366205 1 NAME OF REPORTING PERSON KELLY CARDWELL 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHAREDVOTING POWER 9 SOLE DISPOSITIVE POWER -0- 10 SHAREDDISPOSITIVE POWER 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.0% 14 TYPE OF REPORTING PERSON IN 7 CUSIP NO. 693366205 The following constitutes Amendment No. 7 to the Schedule 13D filed by the undersigned (“Amendment No. 7”).This Amendment No. 7 amends the Schedule 13D as specifically set forth herein. Item 2. Identity and Background. Item 2(a)(v) is hereby amended and restated to read as follows: (a)This statement is filed by: (v) Central Square Management LLC, a Delaware limited liability company (“Central Square Management”), which serves as the investment manager of each of Central Square Capital and Central Square Master and as an advisor to a separately managed account (the “Managed Account”). Item 3. Source and Amount of Funds or Other Consideration. Item 3 is hereby amended and restated to read as follows: The Shares purchased by each of Central Square Capital and Central Square Master and held in the Managed Account were purchased with working capital (which may, at any given time, include margin loans made by brokerage firms in the ordinary course of business) in open market purchases. The aggregate purchase price of the 920,329 Shares directly owned by Central Square Capital is approximately $13,600,962, including brokerage commissions.The aggregate purchase price of the 241,703 Shares directly owned by Central Square Master is approximately $4,144,532, including brokerage commissions. The aggregate purchase price of the 348 Shares held in the Managed Account is approximately $3,402, including brokerage commissions. Item 5. Interest in Securities of the Issuer. Items 5(a)-(c) are hereby amended and restated to read as follows: The aggregate percentage of Shares reported owned by each person named herein is based upon 23,046,737 Shares outstanding, as of August 5, 2016, which is the total number of Shares outstanding as reported in the Issuer’s Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on August 8, 2016. A. Central Square Capital (a) As of the close of business on September 28, 2016, Central Square Capital directly owned 920,329 Shares. Percentage: Approximately 4.0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 920,329 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 920,329 (c) The transactions in the Shares by Central Square Capital during the past sixty days are set forth in Schedule A and are incorporated herein by reference. 8 CUSIP NO. 693366205 B. Central Square Master (a) As of the close of business on September 28, 2016, Central Square Master directly owned 241,703 Shares. Percentage: Approximately 1.0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 241,703 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 241,703 (c) The transactions in the Shares by Central Square Master during the past sixty days are set forth in Schedule A and are incorporated herein by reference. C. Central Square GP (a) Central Square GP, as the general partner of Central Square Capital, may be deemed the beneficial owner of the 920,329 Shares owned by Central Square Capital. Percentage: Approximately 4.0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 920,329 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 920,329 (c) Central Square GP has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of Central Square Capital during the past sixty days are set forth in Schedule A and are incorporated herein by reference. D. Central Square GP II (a) Central Square GP II, as the general partner of Central Square Master, may be deemed the beneficial owner of the 241,703 Shares owned by Central Square Master. Percentage: Approximately 1.0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 241,703 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 241,703 (c) Central Square GP II has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of Central Square Master during the past sixty days are set forth in Schedule A and are incorporated herein by reference. 9 CUSIP NO. 693366205 E. Central Square Management (a) Central Square Management, as the investment manager of each of Central Square Capital and Central Square Master and as an advisor to the Managed Account, may be deemed the beneficial owner of the (i) 920,329 Shares owned by Central Square Capital, (ii) 241,703 Shares owned by Central Square Master and (iii) 348 Shares held in the Managed Account. Percentage: Approximately 5.0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,162,380 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,162,380 (c) Central Square Management has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of Central Square Capital and Central Square Master during the past sixty days are set forth in Schedule A and are incorporated herein by reference. F. Mr. Cardwell (a) Mr. Cardwell, as the managing member of each of Central Square GP, Central Square GP II and Central Square Management, may be deemed the beneficial owner of the (i) 920,329 Shares owned by Central Square Capital, (ii) 241,703 Shares owned by Central Square Master and (iii) 348 Shares held in the Managed Account. Percentage: Approximately 5.0% (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,162,380 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition: 1,162,380 (c) Mr. Cardwell has not entered into any transactions in the Shares during the past sixty days.The transactions in the Shares on behalf of Central Square Capital and Central Square Master during the past sixty days are set forth in Schedule A and are incorporated herein by reference. The Reporting Persons, as members of a “group” for the purposes of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, may be deemed the beneficial owner of the Shares directly owned by the other Reporting Persons.Each Reporting Person disclaims beneficial ownership of such Shares except to the extent of his or its pecuniary interest therein. 10 CUSIP NO. 693366205 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:September 29, 2016 Central Square Capital LP By: Central Square GP LLC General Partner By: /s/ Kelly Cardwell Name: Kelly Cardwell Title: Managing Member Central Square Capital Master LP By: Central Square GP II LLC General Partner By: /s/ Kelly Cardwell Name: Kelly Cardwell Title: Managing Member Central Square GP LLC By: /s/ Kelly Cardwell Name: Kelly Cardwell Title: Managing Member Central Square GP II LLC By: /s/ Kelly Cardwell Name: Kelly Cardwell Title: Managing Member Central Square Management LLC By: /s/ Kelly Cardwell Name: Kelly Cardwell Title: Managing Member /s/ Kelly Cardwell Kelly Cardwell 11 CUSIP NO. 693366205 SCHEDULE A Transactions in the Shares During the Past Sixty Days Shares of Common Stock Sold Price Per Share($) Date of Sale CENTRAL SQUARE CAPITAL LP 09/21/2016 09/22/2016 09/23/2016 CENTRAL SQUARE CAPITAL MASTER LP 09/19/2016 09/20/2016 09/21/2016 09/22/2016 09/23/2016
